LaNdis, Judge:
On call of the calendar at the term of court in Mobile on March 14, 1967, defendant moved to dismiss the appeals for reappraisement recited in schedule A, attached to and made a part hereof, on the ground that said appeals were untimely filed.
The official papers show that the merchandise of these appeals was appraised on September 28, 1966, and written notice thereof, on C.F. *7374301, mailed to the consignee or his agent on October 6, 1966. The appeals were not filed until November 8,1966, more than 30 days after the date of mailing of the written notice of appraisement. These appeals are, therefore, untimely under section 501 of the Tariff Act of 1930 (19 U.S.C. §1501).
On motion of defendant, to which plaintiff raised no objection, these appeals are dismissed on the ground that they are untimely.
Judgment will be entered accordingly.